DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 16/821,751, filed on 3/17/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12-19, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by White et al (US 2013/0246383 A1).
As to claims 1, 12, and 23, White teaches A method for an application installed in an information processing apparatus having a platform supporting estimation processing using a model that has learned a relationship between data associated with user word and action and information to be used for search processing (White discloses an extraction mechanism which combines user behavior indicia with search result information into a user intent prediction model. (see [0022])  White also discusses that cursor event data can be associated with reading patterns combined with keyword locations to identify a portion of the search result page. (see [0046])), the method comprising: 
BRI: Examiner is interpreting the “in a case where…” limitation below as a contingent limitation (see MPEP 2111.04 (II)). Therefore, in the case where the estimation processing is not executed then the limitations to follow are not executed and thus hold no patentable weight.  The claims in their current form read on art that does perform the estimation processing.
in a case where the estimation processing is executed by using information included in an operation history (user cursor data) based on at least one of user input performed on the information processing apparatus (extraction mechanism) in the platform (browser with search result pages) and the user input (user interactions) performed on a device (computer) communicable with the information processing apparatus via a network as input data (White discloses recording cursor data within a search session. The cursor activity is historical in that it is based on user behavior in the past. (see [0022]–[0031]). White also discloses that the training data is gathered both online and offline. (see [0023])), and an estimation result based on the executed estimation processing is recorded, acquiring the estimation result from the platform (White discloses the extraction mechanism estimates search result page relevance using cursor activity data by training search engine ranking. (see [0067])); 
executing search processing using information included in the acquired estimation result (White discloses the extraction mechanism estimates search result page relevance using cursor activity data by training search engine ranking. (see [0067]-[0070])); and 
providing information using a result of the search processing, wherein the application is permitted to use a result of the estimation processing by a user (White discloses communicating search result page to user computer by replacing a previous or current ranking with refined relevant document ranking. (see [0030] and [0071]-[0079]).
As to claims 2 and 13, White further teaches wherein the platform is provided as an operating system (see [0090]).
As to claims 3 and 14, White further teaches wherein the model is installed in the information processing apparatus to be used by the platform (White discloses that the user intent prediction model is deployed to search engine which is run by an operation system (see [0005])).
As to claims 4 and 15, White further requesting the platform for the estimation result (White discloses the extraction mechanism estimates search result page relevance using cursor activity data by training search engine ranking. (see [0067])); and acquiring the estimation result in response to the request (White discloses the extraction mechanism estimates search result page relevance using cursor activity data by training search engine ranking in response to a search query. (see [0067]-[0070]) White also discloses the embodiments are implemented via an operating system. (see [0090])).
As to claims 5 and 16, White further teaches wherein the platform is requested for the estimation result periodically (White teaches that cursor data is recorded over pre-established time intervals. (see [0026])).
As to claims 6 and 17, White further teaches wherein the estimation result is acquired from the platform at a time of activating the application (White teaches that Once brought online, the updated information retrieval model may be used by the search engine to generate an initial or refined search result page in response to a search query. (see [0030] and [0071]-[0079])).
As to claims 7 and 18, White further teaches transmitting feedback including the estimation result to the platform in a case where a user operation associated with the result of the search processing using information included in the estimation result is accepted (White discloses the cursor activity data can be used as usability feedback with regards to the search results. (see [0069])).
As to claims 8 and 19, White further teaches the search processing using the information included in the estimation result is executed on a search target associated with a predetermined operation in a case where the predetermined operation performed by the user is detected (White discloses recording cursor data within a search session. The cursor activity is historical in that it is based on user behavior in the past. (see [0022]–[0031]). White also discloses that the training data is gathered both online and offline. (see [0023])), and wherein contents to be provided are updated by using a result of the search processing (White discloses communicating search result page to user computer by replacing a previous or current ranking with refined relevant document ranking. (see [0030] and [0071]-[0079]).
As to claims 10 and 21, White further teaches wherein the device communicable via the network includes an audio assistant terminal (see [0082] for audio/video devices and PDAs), a digital home appliance, and an in-vehicle terminal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US 2013/0246383 A1) in view of Lee et al (US 2014/0168120 A1).
As to claims 9 and 20, White fails to further teach wherein the predetermined operation includes a scrolling operation to be achieved by a flick operation, and display is performed by using the result of the search processing as a scroll destination.
However, Lee teaches wherein the predetermined operation includes a scrolling operation to be achieved by a flick operation, and display is performed by using the result of the search processing as a scroll destination (see Figures 4A-4C which discloses a flick gesture being performed by a user of a mobile device displaying search results.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of White to incorporate the scrolling interface and functionality of Lee for the purpose of providing convenience in use, and allows the list view to move to the topmost part or the bottommost part with a minimum operation (see Lee [0010]).
Claim 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US 2013/0246383 A1) in view of Shepherd et al (US 10,056,078 B1).
As to claims 11 and 22, White fails to further teach wherein the user input includes audio input.
However, Shepherd teaches wherein the user input includes audio input (see column 2, lines 26-55).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of White to incorporate the output of content based on speech-based searching and browsing requests of Shepherd for the purpose of providing comprehensive and individualized content searching and browsing is (see Shepherd column 2, lines 8-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161